United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                    _____________

                                    No. 97-3843MN
                                    _____________

Peter V. Smilde,                       *
                                       *
                   Appellant,          *
                                       *
      v.                               * Appeal from the United States
                                       * District Court for the District
Margaret M. Richardson,                * of Minnesota.
Commissioner, U.S. Internal Revenue *
Service; U.S. Department of the        *       [UNPUBLISHED]
Treasury; United States of America,    *
                                       *
                   Appellees.          *
                                 _____________

                             Submitted: April 7, 1998
                                 Filed: April 9, 1998
                                  _____________

Before FAGG, BEAM, and HANSEN, Circuit Judges.
                          _____________

PER CURIAM.

       Peter V. Smilde appeals the district court's dismissal of Smilde's action for refund
of a tax assessment for lack of subject matter jurisdiction. Having reviewed the record
and the parties' briefs, we conclude the district court's dismissal was proper. We
affirm. See 8th Cir. R. 47B.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-